Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–19, 42–45, and 51–52 are presented for examination in a PCT international application filed on 12/04/2018 (PCT/EP2018/083535), and entered the national stage on 04/20/2020.  Claims 20–41, 46–50, and 53–60 are cancelled.

Drawings
3.	The drawings were received on 04/20/2020 (upon national stage entry).  These drawings are acceptable.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

a.   “A coordinator node,” recited in independent claim 1; and
b.   “A client node,” recited in independent claim 42.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim limitations:
a.   “a coordinator node,” recited in independent claim 1; and
b.   “a client node,” recited in independent claim 42;

invoke 35 U.S.C. 112(f).

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In this instance, and as filed, the disclosure is either devoid of any structure that performs the function in the claims, or (to the extent that a structure is sufficiently disclosed) that the structure described in the specification does not perform the entire function in the claim.

7.	Therefore, claims 1–19 and 42–45 are indefinite and rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Examiner Notes
8.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well. It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
9.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
10.	(A)	Nilsson et al., US 2017/0116035 A1 (“Nilsson”).
	(B)	Dong et al., US 2016/0119434 A1 (“Dong”).


Notice re prior art available under both pre-AIA  and AIA 
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
12.	Claims 1–19, 42–45, and 51–52 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Nilsson in view of (B) Dong.

See “References Cited” section, above, for full citations of references.

13.	Regarding claim 1, (A) Nilsson teaches/suggests the invention substantially as claimed, including:
“A coordinator node for coordinating a multiparty computation on one or more datasets in a system, wherein the system comprises a plurality of client nodes, one or more datasets and a plurality of computation nodes, wherein each client node comprises one or both of at least one dataset and at least one computation node that can operate as a party to a multiparty computation, wherein the coordinator node is configured to:”
(Fig. 1 and ¶ 22: data flow for performing distributed computations over a data set potentially owned or controlled by many stakeholders, according to some embodiments. The example data flow shown in FIG. 1 involves four main types of actors: User 110, Distributor 112, Workers (of which, example Workers 120, 122 and 124 are shown), and Collector 114;
Fig. 2 and ¶ 50);

	“receive a request for a multiparty computation on one or more of the datasets from a requesting node, the multiparty computation requiring the evaluation of at least one function by two or more computation nodes from different client nodes”
(¶ 49: the Customer 200 makes a computation request of a Coordinator 230. The Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders);



	“determine a computation schedule for the multiparty computation, the computation schedule indicating which client nodes of the plurality of client nodes are to participate in the multiparty computation”
(¶ 49: Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders);


Nilsson does not teach “send at least part of the determined computation schedule to at least one of the client nodes indicated in the determined computation schedule.”

(B) Dong however teaches or suggests:
“determine a computation schedule for the multiparty computation, the computation schedule indicating which client nodes of the plurality of client nodes are to participate in the multiparty computation”
(¶ 76: determine at 834 a strategy that includes a schedule for distributing the work of the nodes among the four sensor nodes that provides at least the minimum redundancy of coverage by the nodes for the area in which they are configured. Such a negotiation strategy is later sent to the sensor node 1, 2, 3, 4 for confirmation. The strategy may be provided in response 835 to negotiation service 810. At 836, negotiation service 810 may send sensor node 801’s working schedule to that node and receive confirmation of receipt from that node. Likewise, at 837, 838, and 839, negotiation service 810 may send and the working schedule for sensor nodes 802, 803, and 804, respectively, receiving a response from each); and

“send at least part of the determined computation schedule to at least one of the client nodes indicated in the determined computation schedule”
(¶ 76: negotiation service 810 may send and the working schedule for sensor nodes 802, 803, and 804, respectively).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with those of Nilsson to distribute/share the respective or one or more computation schedules to each of the worker nodes. The motivation or advantage to do so is to for the independent scheduling and control over performing computations at each respective worker nodes.


14.	Regarding claim 2, Nilsson teaches/suggests:
“wherein the coordinator node is further configured to: check that the requested multiparty computation on the one or more of the datasets is permitted before determining the computation schedule”
(¶ 28: applying policies at the point of request, and denying service to systems that cannot prove that they are authenticated or authorized for the given purposes;
¶ 73: grant or deny full or partial access depending on identity, purpose, or other attribute of the requestor).

15.	Regarding claim 3, Nilsson teaches/suggests:
“wherein the coordinator node is configured to check that the multiparty computation is permitted based on a global policy for the system”
(¶ 28: applying policies at the point of request, and denying service to systems that cannot prove that they are authenticated or authorized for the given purposes;
¶ 73: grant or deny full or partial access depending on identity, purpose, or other attribute of the requestor).

16.	Regarding claim 4, Nilsson teaches/suggests:
“wherein the coordinator node is configured to check that the multiparty computation is permitted based on one or more of an identity of the requesting node, a number of requests received from the requesting node in a predetermined time period, and the identity of the one or more datasets that the multiparty computation is to be performed on”
(¶ 28: applying policies at the point of request, and denying service to systems that cannot prove that they are authenticated or authorized for the given purposes;
¶ 73: grant or deny full or partial access depending on identity, purpose, or other attribute of the requestor).

17.	Regarding claim 5, Dong teaches/suggests:
“wherein the coordinator node is configured to send any part of the determined computation schedule indicating a particular client node to that client node”
(¶ 76: determine at 834 a strategy that includes a schedule for distributing the work of the nodes among the four sensor nodes that provides at least the minimum redundancy of coverage by the nodes for the area in which they are configured. Such a negotiation strategy is later sent to the sensor node 1, 2, 3, 4 for confirmation. The strategy may be provided in response 835 to negotiation service 810. At 836, negotiation service 810 may send sensor node 801’s working schedule to that node and receive confirmation of receipt from that node. Likewise, at 837, 838, and 839, negotiation service 810 may send and the working schedule for sensor nodes 802, 803, and 804, respectively, receiving a response from each).


18.	Regarding claim 6, Dong teaches/suggests:
“wherein the coordinator node is configured to send the determined computation schedule to each of the client nodes indicated in the computation schedule”
(¶ 76: determine at 834 a strategy that includes a schedule for distributing the work of the nodes among the four sensor nodes that provides at least the minimum redundancy of coverage by the nodes for the area in which they are configured. Such a negotiation strategy is later sent to the sensor node 1, 2, 3, 4 for confirmation. The strategy may be provided in response 835 to negotiation service 810. At 836, negotiation service 810 may send sensor node 801’s working schedule to that node and receive confirmation of receipt from that node. Likewise, at 837, 838, and 839, negotiation service 810 may send and the working schedule for sensor nodes 802, 803, and 804, respectively, receiving a response from each).


19.	Regarding claim 7, Nilsson teaches/suggests:
“wherein the coordinator node is further configured to: receive an input to the multiparty computation from the requesting node; and provide the input to one or more of the client nodes indicated in the computation schedule”
(¶ 64: a request for seismic imaging data;
¶ 66: request includes credentials (e.g. in the form of the doctor's digital signature), the patient's identifying information, as well as an identification of a diagnostic test program (and/or the diagnostic program itself)).

20.	Regarding claim 8, Nilsson and Dong teache/suggest:
“wherein the multiparty computation requires the evaluation of a plurality of functions by two or more client nodes, and wherein the determined computation schedule indicates a respective set of two or more client nodes of the plurality of client nodes for each of the functions”
(Nilsson, ¶ 49: Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders;
Dong, ¶ 76: working schedule for sensor nodes 802, 803, and 804, respectively).

21.	Regarding claim 9, Nilsson and Dong teache/suggest:
“wherein the computation schedule indicates, for each client node that is to evaluate a function in the multiparty computation, (i) the identity of any other client node that is to provide an input for the evaluation of the function by the client node, (ii) the identity of one or more other client nodes that are to evaluate the function with the client node, and/or (iii) the identity of any other client node that the client node is to provide the output of the evaluation of the function to”
(Nilsson, ¶ 49: Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders;
Dong, ¶ 76: working schedule for sensor nodes 802, 803, and 804, respectively, receiving a response from each).

22.	Regarding claim 10, Nilsson and Dong teache/suggest:
“wherein the computation schedule further indicates one or more client nodes that are to provide a dataset for the multiparty computation”
(Nilsson, ¶ 59: Worker 550 (which manages access to Hospital 510’s data set);
Dong, ¶ 76: working schedule for sensor nodes 802, 803, and 804, respectively, receiving a response from each).

23.	Regarding claim 12, Nilsson and Dong teache/suggest:
“wherein the coordinator node is further configured to:
	monitor the availability of the plurality of client nodes for multiparty computation over time; and wherein the coordinator node is configured to determine the computation schedule based on client nodes that are currently available”
(Nilsson, ¶ 49: Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders
Dong, ¶ 73: A strategy may be determined from the request received from the requester if it is provided therein. Alternatively, a negotiation service may use its cognition capability to determine a strategy based on the contexts of Io T service providers and the requester, such as available resources for either entity ( e.g., processing capability, memory, bandwidth, etc.), online and offline schedules).

24.	Regarding claim 13, Nilsson teaches/suggests:
“wherein the coordinator node is configured to determine the computation schedule by determining which client nodes are to evaluate a next function in the multiparty computation on completion of the evaluation of a previous function in the multiparty computation”
(¶ 49: Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders).


25.	Regarding claim 42, Nilsson and Dong teache/suggest:
“A client node for use in a system, wherein the system comprises a coordinator node and one or more other client nodes, wherein the client node comprises at least one computation node that can operate as a party to a multiparty computation, wherein the client node is configured to:”
(Nilsson, Fig. 1 and ¶ 22: data flow for performing distributed computations over a data set potentially owned or controlled by many stakeholders, according to some embodiments. The example data flow shown in FIG. 1 involves four main types of actors: User 110, Distributor 112, Workers (of which, example Workers 120, 122 and 124 are shown), and Collector 114;
Fig. 2 and ¶ 50);

	“receive at least part of a computation schedule from the coordinator node, the computation schedule indicating that the client node is to evaluate a function in the multiparty computation with at least one other client node”
(Nilsson, ¶ 49: the Customer 200 makes a computation request of a Coordinator 230. The Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders;
Dong, ¶ 76: determine at 834 a strategy that includes a schedule for distributing the work of the nodes among the four sensor nodes that provides at least the minimum redundancy of coverage by the nodes for the area in which they are configured. Such a negotiation strategy is later sent to the sensor node 1, 2, 3, 4 for confirmation. The strategy may be provided in response 835 to negotiation service 810. At 836, negotiation service 810 may send sensor node 801’s working schedule to that node and receive confirmation of receipt from that node. Likewise, at 837, 838, and 839, negotiation service 810 may send and the working schedule for sensor nodes 802, 803, and 804, respectively, receiving a response from each);

	“receive an input for the function; and use at least one of the computation nodes to evaluate the function in the multiparty computation with the at least one other client node using the received input”
(Nilsson, ¶ 64: a request for seismic imaging data;
¶ 66: request includes credentials (e.g. in the form of the doctor's digital signature), the patient's identifying information, as well as an identification of a diagnostic test program (and/or the diagnostic program itself);
¶ 49: Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders).


26.	Regarding claim 43, Nilsson teaches/suggests:
“wherein the client node comprises a plurality of computation nodes, and the client node is further configured to: determine which of the plurality of computation nodes is to evaluate the function in the multiparty computation”
(Fig. 2 and ¶ 50: Distributor 240 creates computations to send to the various Workers using the computation 232 provided to Distributor 240 by Coordinator 230. In other embodiments, the Coordinator 230 sends the Worker computations directly to eligible Workers ( e.g. 234, 236) and the Distributor 240 simply provides input parameters to those computations at, e.g., 242 and 244).

27.	Regarding claim 44, Nilsson teaches/suggests:
“wherein the client node is further configured to: receive an input to the multiparty computation from the coordinator node”
(¶ 64: a request for seismic imaging data;
¶ 66: request includes credentials (e.g. in the form of the doctor's digital signature), the patient's identifying information, as well as an identification of a diagnostic test program (and/or the diagnostic program itself)).


28.	Regarding claim 45, Nilsson and Dong teache/suggest:
“wherein the computation schedule indicates (i) the identity of any other client node that is to provide an input for the evaluation of the function by the client node, (ii) the identity of one or more other client nodes that are to evaluate the function with the client node, and/or (iii) the identity of any other client node that the client node is to provide the output of the evaluation of the function to”
(Nilsson, ¶ 49: Coordinator 230 will be responsible for orchestrating the distributed computation that incorporates information managed by the various stakeholders;
Dong, ¶ 76: working schedule for sensor nodes 802, 803, and 804, respectively, receiving a response from each).

29.	Regarding claims 51–52, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 42–43. Therefore, they are rejected on the same basis as claims 42–43 above.


30.	Claims 11 and 14–19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
July 1, 2022